 1                                                      The Honorable Judge James L. Robart
 2
 3
 4
                           UNITED STATES DISTRICT COURT FOR THE
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7    UNITED STATES OF AMERICA                             NO. CR 19-117-JLR
 8
                                v.                         NOTICE OF PRODUCTION OF
 9                                                         CERTAIN DISCOVERY PURSUANT
      SHAWNA REID,                                         TO FED. R. CRIM. P. 16(a)(1)(B)(i)
10
11                              Defendant.
12
13          The United States of America, by and through its counsel of record, David L. Jaffe,

14 Chief of the Department of Justice Organized Crime and Gang Section, and Matthew K.
15 Hoff, Trial Attorney, hereby provides notice to the Court of the government’s production,
16 pursuant to Fed. R. Crim. P. 16(a)(1)(B)(i) and Local Rule, W.D. Wash. CrR 16(a)(2), of
17 recorded calls, commonly referred to as “jail calls,” in which defendant Shawna Reid (“the
18 Defendant”) was a participant. On November 8, 2019, in a sealed order, the Court
19 authorized the government to postpone its production of the recorded conversations
20 between the Defendant and Richard Reid, Jr. until no later than one month before trial is
21 set to commence, or in advance of any agreement between the Defendant and the
22 government by which the Defendant agrees to plead guilty to one or both counts in the
23 indictment or to related charges, except that, in the event that the government learns from
24 any such recorded telephone call information that must be disclosed under Brady v.
25 Maryland, 373 U.S. 83 (1963).
26          The government no longer sees the need to delay production of these statements any

27 further, particularly because Richard Reid, Jr. is no longer incarcerated.            Thus, the
     Notice of Production of                                  UNITED STATES DEPARTMENT OF JUSTICE
28                                                                      CRIMINAL DIVISION
     Certain Rule 16(a) Discovery Obligations
                                                                   Organized Crime and Gang Section
     NO. CR 19-117-JLR                                               1301 New York Avenue, NW
                                                                              SUITE 700
                                                                      WASHINGTON, D.C. 20005
 1 government hereby provides notice of its production of the recorded statements of the
 2 Defendant that were the subject of the Court’s November 8, 2019 Order.
 3
 4 DATED this 14th day of July 2020.
 5
     Respectfully submitted,
 6
 7 DAVID L. JAFFE
   Chief, Organized Crime and Gang Section
 8
   United States Department of Justice
 9
   MATTHEW K. HOFF
10
   Trial Attorney
11
12
13
14
15                                                    District Court Judge James L. Robart
16
17
18
19
20
21
22
23
24
25
26
27
      Notice of Production of                             UNITED STATES DEPARTMENT OF JUSTICE
28                                                                  CRIMINAL DIVISION
      Certain Rule 16(a) Discovery Obligations
                                                               Organized Crime and Gang Section
      NO. CR 19-117-JLR                                          1301 New York Avenue, NW
                                                                          SUITE 700
                                                                  WASHINGTON, D.C. 20005
